DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 8/12/21, with respect to claim 14 have been fully considered and are persuasive.  The objection to claim 14 has been withdrawn. 

Applicant's arguments filed 8/12/21 have been fully considered but they are not persuasive. 
Regarding applicant’s argument for claim 16, on page 8, that Oki does not teach creating “at least either” a normal file or an abnormal file, examiner disagrees.  Figure 3, items S14 and S16 of Oki result in the creation of a “normal” image file when no errors are detected (paragraph 114) and an “abnormal” image file when errors are detected (paragraph 113) thereby disclosing the disputed feature.

Information Disclosure Statement
IDS filed 8/26/21 is acknowledged, the references therein relating to the general background of application’s intended invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



A “signal” embodying functional descriptive material is neither a process nor a product (i.e., a tangible “thing”) and therefore does not fall within one of the four statutory classes of §101.  Rather, “signal” is a form of energy, in the absence of any physical structure of tangible material.  Review of the specification, such as paragraph 56 of the publication, reveals that the computer readable medium may be statutory ROM but is not specifically limited to this.
Because the full scope of the claim encompasses non-statutory subject matter, the claim as a whole is non-statutory.  The examiner suggests amending the claim to "a non-transitory computer readable medium storing a program ...”.  Any amendment to the claim should be commensurate with its corresponding disclosure.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



2)	Claims 16-21 are taught in the same manner as described in the rejection of claims 29-34 below, respectively.
3)	Claims 22-27 are taught in the same manner as described in the rejection of claims 29-34 below, respectively.
4)	Regarding claim 28, Oki teaches the image inspection method according to claim 22, wherein in creating the analysis result, the abnormality in the read image is detected by comparing the read image with a reference image (paragraph 76; read image is compared with a normal image to determine errors).
5)	Regarding claim 29, Oki teaches an image inspection device (figure 1, item 1; an MFP) comprising: a processor (figure 2, item 11; a CPU) that makes an analysis to detect an abnormality in a read image created by reading an image formed on a recording material by an image forming device (figure 3, item S3; paragraph 76; scanned image is analyzed for errors), and creates an analysis result (figure 3, item S16; history image is the analysis result); and according to the analysis result, creates at least either a normal image file or an abnormal image file, the normal image file created based on, of the read image in which an abnormality has not been detected and the read image in which an abnormality has been detected, the read image in which an abnormality has not been detected, and the abnormal image file created based on the read image in which an abnormality has been detected, of the read image on which an abnormality has not be detected and the read image in which an abnormality has been detected (figure 3; paragraphs 112-114; items S14 and S16 result in the creation of a 
6)	Regarding claim 30, Oki teaches the image inspection device according to claim 29, wherein the processor displays, on a display, information about the analysis result, and receiving, via the display, an instruction to display the read image in which an abnormality has been detected (paragraphs 119-121; figures 9-10D; analysis results can be displayed and user interface has the “abnormal image” box that can be checked [i.e. an instruction] to display the abnormal image as shown in figure 10B).
7)	Regarding claim 31, Oki teaches the image inspection device according to claim 30, wherein upon receiving the instruction to display the read image in which an abnormality has been detected, the processor displays, on the display, the read image in which an abnormality has been detected (paragraph 119; figure 10B; user interface shown allows for selection of the “abnormal image” box thereby causing the display of figure 10B).
8)	Regarding claim 32, Oki teaches the image inspection device according to claim 30, wherein the information about the analysis result includes at least either one of information as to an image inspection date and time at which an image inspection according to the analysis to detect an abnormality in the read image was executed, information as to a number of pages in which the abnormality has been detected, and information as to a level to detect the abnormality (paragraph 80; level of error is included in the analysis result).

10)	Regarding claim 34, Oki teaches the image inspection device according to claim 29, wherein the processor creates an analysis result file according to the analysis result (paragraph 112; history information is generated with appropriate error bookmarks).
11)	Claim 35 is taught in the same manner as described in the rejection of claim 29 above, with the exception of the limitation: an image forming system (figure 1, item 1; an MFP) comprising: an image forming device that forms an image on a recording material (figure 2; paragraph 58; image forming device is a part of MFP 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672